           Case 1:17-cv-00395-RC Document 74-1 Filed 12/16/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                     )
BANCROFT GLOBAL DEVELOPMENT, et al., )
                                     )
          Plaintiffs,                )
                                     )
     v.                              )                           Civil Action No. 17-395 (RC)
                                     )
UNITED STATES OF AMERICA, et al.,    )
                                     )
          Defendants.                )
                                     )

                                     [PROPOSED] ORDER

          Upon consideration of the parties’ Joint Motion to Amend Scheduling Order, ECF No.

74, the entire record herein, and for good cause shown, it is:

          ORDERED that the Joint Motion to Amend Scheduling Order is GRANTED; and it is

further

          ORDERED that the Scheduling Order, ECF No. 62, is amended to provide that

discovery of facts relevant to Phase I must conclude on or before January 18, 2021. All other

deadlines and requirements remain unchanged.

          SO ORDERED this              day of ___________, 2020.




                                                      HON. RUDOLPH CONTRERAS
                                                      United States District Judge
